Title: Memorandum to Albert Gallatin, 28 October 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          Candidates for the office of Surveyor of Smithfield
          
            
              Doctr. Purdie.
              his father I know. he is a good man. but they are tories.
            
            
              Wilson Davies.
              he was collector of the direct tax, which is sufficient evidence he is a tory. he is recommended too by John Parker appd by our predecessors, ergo a tory.
            
            
              Dr. Southall.
              his father was an excellent man & whig. his brother is said to be a very bad man. of himself I know nothing. Colo. Davies’s favor makes his politics suspicious.
            
            
              Cuningham.
              recommendd by T. Newton junr. but not on his own knolege. a republican of 75. he does not live at the place & would be to remove.
            
            
              John Easson.
              strongly recommended by Colo. Newton the father, from an intimate knolege of him, as a very honest man, republican, & living on the spot. he was not long since a member of the Senate of Virginia, chosen by a district of several counties, which is good testimony of respectability, and a shield for us in his appointment.
            
          
          It appears to me that Easson is the preferable candidate. if you think so let the commission issue. such a paper as this you would not of course let go into the office bundles, but burn or otherwise dispose of as a private communication, & confidential.
          
            Th:J.
            Oct. 28. 1802.
          
        